Citation Nr: 1118816	
Decision Date: 05/16/11    Archive Date: 05/26/11

DOCKET NO.  04-42 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a non-service-connected disability pension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training from July 9, 1966, to July 24, 1966, and from January 10, 1967, to April 7, 1967.  

This appeal comes before the Board of Veterans' Appeals (Board) from a December 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

In April 2009, the Board denied eligibility for a non-service-connected disability pension.  The Veteran appealed the decision to the U.S. Court of Appeals for Veterans Claims (Court).  In January 2010, the Court remanded the claim for compliance with the instructions of a Joint Motion for Remand.  

In July 2010, the Board again denied eligibility for a non-service-connected disability pension.  The Veteran again appealed the decision to the Court.  In March 2011, the Court remanded the Claim for compliance with the instructions of a Joint Motion for Remand.  The claim is now before the Board for adjudication.

In written argument dated in June 2010, the Veteran raised the issue of entitlement to an initial evaluation in excess of 10 percent disabling for left knee chondromalacia, anterior cruciate ligament tear, and osteoarthritis.  As this matter is not currently developed or certified for appellate review, it is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The Veteran served for a period of 88 days of active duty for training during a period of war in which he incurred or aggravated a service-connected left knee disability. 

2.  The Veteran served for a period of 16 days of active duty for training and unverified periods of inactive duty training during a period of war in which he incurred no disease or injury. 

3.  The Veteran received an honorable discharge from the U.S. Army Reserve for failure to meet procurement medical fitness standards and did not receive a medical discharge. 
CONCLUSION OF LAW

The criteria for entitlement to a non-service-connected disability pension have not been met.  38 U.S.C.A. §§ 101, 1513, 1521 (West 2002); 38 C.F.R. §§ 3.1, 3.2, 3.3, 3.6 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide and; (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

In August 2002, the RO provided notice that did not met these requirements.  The notice discussed the Veteran's and VA's respective responsibilities to obtain relevant evidence but did not provide all the service criteria for eligibility for a non-service-connected pension.   In order to determine whether to proceed with the adjudication, the Board will examine whether the errors were prejudicial to the appellant and affected the essential fairness of the adjudication. 

In this case, the Board finds that the notice errors did not affect the essential fairness of the adjudication.  In written statements to VA, the Veteran reported the dates and circumstances of his service on active duty for training and inactive duty training,  the occurrence and treatment for a service-connected left knee disability, and the nature of his discharge from service.  In a November 2004 substantive appeal, the Veteran submitted highlighted sections of the applicable statute.  Therefore, the Board concludes from his statements and submissions that he had actual knowledge of the requirements.  Although adjudicative documents may not substitute for adequate notice, the service requirements were also provided to the Veteran in the rating decision and in a statement of the case.  Therefore, the Veteran is reasonably expected to understand what is required to substantiate the claim.  Accordingly, the notice errors did not affect the essential fairness of the adjudication.  

In addition, VA has obtained all relevant, identified, and available evidence and has notified the appellant of any evidence that could not be obtained.  In June 2010, the Board received additional evidence relevant to the status of the Veteran's non-service-connected disabilities.  The Board considered this evidence.  However, neither this evidence nor additional VA medical examinations are required for adjudication of this claim for reasons provided below.  Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.

The Veteran served as a U.S. Army Reserve trainee and did not complete basic training.  He contends that he served greater than 90 days of active duty for training during a period of war, sustained an injury to his left knee on active duty for training, and received a medical discharge for the service-connected left knee disability.  

A pension is payable to Veterans of a period of war because of non-service-connected disability or age.  Basic entitlement exists if the Veteran meets certain service requirements during a period or periods of war; is permanently and totally disabled or is 65 years of age or older; and meets certain net worth and annual income requirements.  38 U.S.C.A. § 1513, 1521; 38 C.F.R. § 3.3.  

To be eligible for the pension, a Veteran must have served in the active military, naval, or air service (1) for 90 days or more during a period of war; (2) during a period of war and was discharged or released from such service for a service-connected disability; (3) for a period of 90 consecutive days or more and such period began or ended during a period of war; or (4) for an aggregate of 90 days or more in two or more separate period of service during more than one period of war.  38 U.S.C.A. § 1521 (j).  The service-connected disability must be adjudged without presumptive provisions of law or at time of discharge had such a service connected disability, shown by official service records, which in medical judgment would have justified a discharge for a disability.  38 C.F.R. § 3.3 (a) (3).  

The term "active military, naval, or air service" includes (a) active duty; (b) any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty; and (c) any period of inactive duty training during which the individual concerned was disable or died from an injury incurred or aggravated in the line of duty or from certain cardiovascular events not applicable in this case.  38 U.S.C.A. § 101 (24); 38 C.F.R. § 3.6 (a). 

Net worth requirements are such that a pension will be denied when the corpus of the estate of the Veteran and his spouse are such that under all the circumstances, including consideration of the annual income of the Veteran and the Veteran's spouse, it is reasonable that some part of the corpus of such estates be consumed for the Veteran's maintenance.  A pension will also be denied if the annual income of the Veteran and his spouse is in excess of the maximum annual pension rate under 38 U.S.C.A. § 5312 (West 2002) as increased from time to time and published in the Federal Register.  38 C.F.R. § 3.23, 3.274 (2010).   

The dispositive issues in this appeal is the length of service, dates of injury and treatment for a service-connected left knee disability, and reasons for discharge.  

Service personnel records show that Veteran served on active duty for training from July 9, 1966, to July 24, 1966, (16 days) and from January 10, 1967, to April 7, 1967 (88 days).  The Veteran reported participating in additional periods of weekend inactive duty training in 1966 that are not verified in service personnel records but are consistent with his status in an U.S. Army Reserve unit.  These periods are entirely within the Vietnam era period of war.  See 38 C.F.R. § 3.2 (f).  As the Veteran's service was active duty for training and inactive duty training (not active duty), the periods qualify as active military, naval, or air service if the Veteran was disabled from a disease or injury incurred or aggravated in the line of duty during those periods. 

The Veteran has one service-connected disability: a left knee disorder, rated as 10 percent disabling, effective July 2002.  The claims file contains conflicting information regarding the occurrence of an injury causing the disability. 

In statements to a private physician in April 2001, to VA adjudicators in July 2002 and December 2002, and to the Board in June 2010, the Veteran reported that he had never had a knee problem until he reported for active duty for training at Fort Jackson.  Service records show that he reported to Fort Jackson for initial basic training on January 10, 1967.  The Veteran noted that during inactive duty training and summer active duty for training in 1966, he was able to perform physical training, running, drill, and forced marches with full gear and no knee problems.  The Veteran reported that he injured his left knee playing football during the first few days at Fort Jackson and was hospitalized, examined and placed in a cast for six weeks.  He then underwent physical therapy for three weeks and was found fit for duty.  On return to basic training, he reinjured his knee and was hospitalized for several days.  He reported that he refused surgery and received what he believed was a medical discharge.  The claims file also contains a statement in June 2002 from the Veteran's sister that the Veteran had no knee problems prior to service and from the Veteran's brother in July 2002 that the Veteran had no knee problems until injured playing football in basic training.  The file also contains a statement from the Veteran's ex-spouse, dated in October 2004 and received in November 2004, who noted that the Veteran injured his left knee playing football in January 1967 and was released from service in April 1967 with a medical discharge. 

In a March 2007 brief, the Veteran's representative contended that the Veteran injured his left knee during an unspecified period of inactive duty training.  There is no supporting evidence of record for this contention. 

A Reserve enlistment physical examination performed in November 1965 and an induction physical examination performed on January 13, 1967, are silent for any left knee injuries, symptoms, or diagnoses.  Despite requests by the RO to the Fort Jackson Army hospital, records of hospitalization, if any, in January 1967, have not been recovered.  In February 1967, a military orthopedic physician noted that the Veteran had injured his right knee three weeks earlier that "was felt to represent exacerbation of injury (old records lost)."  The physician diagnosed a medial collateral ligament deficit, noted that a cast was removed, and provided the Veteran with crutches and limitation of duty for two weeks, later extended for an additional two weeks.  On March 13, 1967, the Veteran completed a medical history questionnaire in which he reported no knee problems.  Three days later, a clinic examiner noted that the Veteran had twisted the left knee again.  The examiner noted some effusion and diagnosed a probable torn meniscus.  There was a full range of motion with slight laxity.  

On March 23, 1967, the attending physician who had treated the Veteran over the previous two months noted that the Veteran was admitted to the base hospital for treatment and evaluation.  The physician noted that the Veteran had an original injury to his left knee in May 1966, prior to the current period of active duty for training, and since that time experienced recurrent difficulties with instability and swelling.  Following the football injury at the start of basic training, there was insufficient evidence of a meniscal tear, and the Veteran was treated conservatively.  However, the most recent episode included symptoms of effusion.  Although no effusion was note on his examination, the physician did note tenderness over the medial joint line, mild laxity of the anterior cruciate and medial collateral ligaments of the left knee and some left quadriceps atrophy.  X-rays were normal.  The Veteran received no hospital treatment.  The physician concluded that the Veteran had not been physically qualified for enlistment or induction because of internal derangement of the knee, but that he was fit for retention (emphasis added).  The physician noted that the Veteran elected separation.  The Clinical Record Cover Sheet indicated that the Veteran had a revised lower extremity physical profile of "3" and that the Veteran was separated pursuant to UP Par 5-9, AR 635-200.

In April 1967, a Medical Board (board) found that the internal derangement of the left knee was incurred in May 1966, existed prior to entry on active duty for training, and was not caused or aggravated by service.  The board and the Commanding Officer recommended separation under the provisions of Army Regulation 635-200 applicable to discharge of personnel who did not meet procurement medical fitness standards.  The Veteran signed the report of proceedings and indicated that he did not disagree or desire to appeal.  A Report of Transfer or Discharge (DD-214) shows that the Veteran received an honorable discharge under the provisions of U.S. Army Regulation 635-200 for not meeting medical fitness standards at the time of enlistment.  

The Veteran sustained an injury of his left knee in a March 2000 workplace accident, and he received a Workers' Compensation settlement.  In December 2002, the Veteran was awarded Social Security Administration benefits.  

In May 2008, a VA physician reviewed the claims file, examined the Veteran, diagnosed four deficits of the Veteran's left knee, and concluded that three of the deficits developed from a combination of factors including the reported injury in May 1966 and the documented injury in January 1967.  

In April 2009, the Board concluded that all service treatment records referred to the left knee only and granted service connection for a left knee disability without resort to presumptive provisions of law.  The Board denied entitlement to a non-service-connected pension because the Veteran did not have qualifying service.  In January 2010, the Court remanded the claim for the Board to consider whether the Veteran had qualifying service because he received a medical discharge for a service-connected disability.  

In July 2010, the Board again denied the Veteran's claim of entitlement to a non-service-connected pension because the Veteran did not have qualifying service.  In March 2011, the Court vacated and remanded the claim for the Board to undertake additional consideration consistent a Joint Motion for Remand.  The parties to the Joint Motion to Remand found that remand was necessary to clarify the apparent contradiction between the Board's April 2009 finding that the Veteran was medically discharged from service and the Board's July 2010 finding that the Veteran was not medically discharged from service.  In addition, the parties agreed that the Board did not address the evidence indicating that after the Veteran had injured his knee in service physicians found that he had "recurrent difficulty with giving out of the knee and swelling," that "[l]eft quadriceps atrophy was also noted," and that the Medical Board examination reflected a "3" for the lower extremities in determining whether the Veteran's service-connected disability would have justified discharge from service.

The Board concludes that the Veteran is not entitled to a non-service-connected pension because he does not have qualifying service.  Service personnel records show that the Veteran performed active duty for training and unverified inactive duty training but not active duty.  Therefore, for the Veteran to have performed qualifying "active military, naval, or air service," he must be found to have been disabled from a disease or injury incurred or aggravated in the line of duty during that service.  The Board need not determine whether the Veteran initially injured his left knee in January 1967, as noted in his statements and those of his family, or first injured the knee in May 1966 and reinjured it in January 1967 as shown in the service treatment records.   Neither the Veteran nor the service personnel records show that the Veteran was on inactive duty training in May 1966, and the Veteran denies any injury at that time or while on active duty for training in July 1966.  Neither period may be counted as qualifying service.  Therefore, the only qualifying service is from January 10, 1967, to April 7, 1967, a period of 88 days.  

Further, the weight of credible evidence is that the Veteran did not receive a medical discharge for his service-connected left knee disability.  Although a clinical record cover sheet, dated in March 1967, reflects that the Veteran had a lower extremity physical profile score of "3" due to "derangement, internal, left knee, old tear of the medial meniscus with laxity of the anterior cruciate and medial collateral ligament," the Medical Board Proceedings and the Report of Transfer and Discharge indicate that he was discharged for failure to meet entry medical fitness standards.  Moreover, the attending physician and the medical board found that he was fit for service and recommended for retention.  The Veteran specifically acknowledged the board's findings and chose to be separated.  Moreover, the weight of medical evidence is that his now service-connected left knee disability, shown by official service records, would not have justified a discharge for a disability.  His medical status at separation was consistent with the military outpatient records that showed three, not six weeks in a cast, four weeks of limited duty, and a return to full duty.  After a twisting episode, the physician diagnosed an old meniscus tear and slight laxity.  The Veteran was qualified for retention, indicating that he could have again returned to duty and completed his service after additional therapy.

The Board notes that, upon further reflection, the statement in its April 2009 decision is dicta to the extent that it was included in its discussion of entitlement to service connection for a left knee disorder and, in any event, the finding was vacated by the Court's order granting the parties' Joint Motion to Remand regarding the issue of entitlement to a non-service-connected disability pension.  As the above discussion reveals, upon further consideration, the weight of credible evidence is that the Veteran did not receive a medical discharge for his service-connected left knee disability.

The preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a non-service-connected disability pension is denied.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


